Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 39-42.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Objections
Claim 3 is objected to because of the following informalities:  Applicant needs to delete the trademark ZYTIGATR on the last line of claim 3.  
MPEP 2173.05(u) states that the presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. Does its presence in the claim cause confusion as to the scope of the claim? If so, the claim should be rejected under 35 U.S.C. 112, second paragraph.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (“New Zytiga Tablet Strength Available”, an internet article (dated May 17, 2017) obtained from the website https://www.empr.com/home/news/new-zytiga-tablet-strength-available/).
st paragraph on the first page of the article) states that the Food and Drug Administration (FDA) approved (on April 17, 2017) a new 500mg strength Zytiga tablet (by Janssen Biotech) for the treatment of metastatic castration-resistant prostate cancer.  The drug labeling has been updated with dosage and administration information to reflect the new tablet strength, as stated by Han (see the 2nd paragraph on the first page of the article).  With respect to instant claims 1, 2 and 18-26, since the new Zytiga tablet (500 mg) has been approved by the FDA, this means that instant dissolution profiles of claims 1 and 2 are met because instant dissolution profiles of claims 1 and 2 were determined from the bioequivalent studies of the FDA approved Reference Listed Drug (RLD) (see present specification, [00101]).  Thus, Han’s article impliedly teaches claims 1, 2 and 18-26 (see [0068]-[0073] of present specification). 
1-3, 8-14 and 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the drug product label for ZYTIGATM obtained from the FDA website https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/202379s024lbl.pdf (revised February 2018).
The product label indicates that film-coated ZYTIGA 500 mg is available (see under DOSAGE FORMS AND STRENGTHS).  With respect to instant claims 1-3 and 18-26, since instant dissolution profiles of claims 1 and 2 were determined from the bioequivalent studies of the FDA approved Reference Listed Drug (RLD) (see present specification, [00101]), the 500 mg ZYTIGA tablet described in the product label would inherently meet instant claims 1-3 and 18-26 (see [0068]-[0073] of present specification; see also Examples 1-5). 
With respect to instant claims 8-14, the product label teaches (see the last page of the article) that ZYTIGA contains as inactive ingredients the followings:
colloidal silicon dioxide, croscarmellose sodium, hypromellose, lactose monohydrate, magnesium stearate, silicified microcrystalline cellulose, and sodium lauryl sulfate. The film-coating contains iron oxide black, iron oxide red, polyethylene glycol, polyvinyl alcohol, talc, and titanium dioxide.
Thus, the product label meets instant claims 8-14.
1-3, 8-14 and 18-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran (US 2019/0105332 A1).
The Patient Information for ZYTIGATM as shown on pg.21-24 of Tran indicates that film-coated ZYTIGA 500 mg is available (see under “what are the ingredients of ZYTIGA?” on pg.24).  With respect to instant claims 1-3 and 18-26, since instant dissolution profiles of claims 1 and 2 were determined from the bioequivalent studies of the FDA approved Reference Listed Drug (RLD) (see present specification, [00101]), the 500 mg ZYTIGA tablet described in the Patient Information for ZYTIGATM as included in Tran would inherently meet instant claims 1-3 and 18-26 (see [0068]-[0073] of present specification; see also Examples 1-5). 
With respect to instant claims 8-14, the Patient Information for ZYTIGATM in Tran teaches (see under “What are the ingredients of ZYTIGA?” on pg.24) that ZYTIGA contains as inactive ingredients the followings:
colloidal silicon dioxide, croscarmellose sodium, hypromellose, lactose monohydrate, magnesium stearate, silicified microcrystalline cellulose, and sodium lauryl sulfate. The film-coating contains iron oxide black, iron oxide red, polyethylene glycol, polyvinyl alcohol, talc, and titanium dioxide.
Thus, Tran meets instant claims 8-14.
1, 2 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez Pena et al (WO 2015/032873 A1).
Fernandez Pena (“Pena”) teaches (pg.4, lines 22-24, pg.5, lines 3-6) a pharmaceutical composition for oral administration of abiraterone acetate formulated into a unit dose form.  The unit dose preferably comprises 500 mg of abiraterone acetate.  Pena teaches (pg.5, lines 5-6) that its composition is compressed into an immediate release tablet which may be further coated by a film coat.  Pena teaches (pg.5, lines 7-11) that the unit dosage forms of its invention are characterized by a dissolution rate of more than 70%, of the dose of abiraterone acetate in 30 minutes when tested by USP dissolution test in phosphate buffer pH 4.5 with 0.25% SDS (sodium dodecyl sulfate (sodium lauryl sulfate)), in 900 ml standard vessel, with paddle apparatus 2 of paddle speed 50 rpm.  The minimum dissolution rate (i.e., about 70%) will definitely be higher than 70% when the paddle speed is at 75 rpm as instantly recited in claims 1 and 2: as evidenced by De Maesschalck Declaration submitted by applicant, the dissolution rate will increase by about 9% when the paddle speed increases from 50 rpm to 75 rpm, making Pena’s dissolution rate to be more than 76.3% (see the discussion in Paragraph 12 below).  Applicant states (see [0041] of present specification) that with respect to all of the embodiments of present invention, as long as the dissolution percentages for any given time point are within 80-110% of the stated percentages, Applicant considers it to be a dosage form of present invention.  This means that instant feature (d) of claim 1 as well as instant feature (d) of claim 2 would be met by Pena’s dissolution rate of more than 76.3% (at the paddle speed 75 rpm) since (i) 80-110% of 94% of feature (d) of claim 1 is 75-103.4%, and 80-110% of 98% of feature (d) of claim 2 is 78.4-108% and (ii) Pena’s dissolution rate (more than 76.3%) at the paddle speed of 75 rpm would fall within the ranges of 75-103.4% and 78.4-108%.  Therefore, Pena teaches instant claims 1-2.
With respect to instant claims 8-13, in Examples 1 and 2, Pena teaches using excipients such as Lactose monohydrate (instant diluent), Sodium crosscarmellose (instant disintegrant), Povidone (instant binder), Sodium lauryl sulfate (instant surfactant), Colloidal silicon dioxide (instant glidant) and Magnesium stearate (instant lubricant) in its inventive composition.  Thus, Pena teaches instant claims 8-14.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-7 and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Pena et al (WO 2015/032873 A1).
With respect to instant claims 4-7, Pena teaches (pg.6, lines 7-9, pg.11, lines 7-13) that its pharmaceutical composition comprises more than 45 wt.% of abiraterone acetate, based on the total mass of the composition and that the pharmaceutical tablet for oral administration of abiraterone acetate contains a granulate comprising 50-80 % w/w of abiraterone acetate wherein the content of the granulate in the tablet is preferably from 75-95% w/w based on the mass of an uncoated tablet.  This means that Pena’s tablet will have abiraterone acetate in the amount of 37.5-76 wt.% (as calculated by the Examiner).  Such range overlaps with instant ranges of claims 4-7 (present specification states in [0030] that “about X” refers to 
    PNG
    media_image1.png
    23
    58
    media_image1.png
    Greyscale
of the recited value, inclusive), thus rendering instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, Pena’s teaching renders obvious instant claims 4-7.
With respect to instant claim 15, as already explained above in Paragraph 9, Pena teaches using excipients such as Lactose monohydrate (instant diluent), Sodium crosscarmellose (instant disintegrant), Povidone (instant binder), Sodium lauryl sulfate (instant surfactant), Colloidal silicon dioxide (instant glidant) and Magnesium stearate (instant lubricant) in its inventive composition.  Furthermore, as calculated by the Examiner (from Pena’s Examples 1 and 2), Pena’s Lactose monohydrate is present in the amount of 15.2-18.2 wt.%; Sodium crosscarmellose is present in the amount of 4.9 wt.%; Povidone is present in the amount of 2-4.9 wt.%; Sodium lauryl sulfate is present in the amount of 2.6 wt.%; colloidal silicon dioxide is present in the amount of 0.5 wt.%; and Magnesium stearate is present in the amount of 1.4 wt.%.  Each of these amounts as taught by Pena either falls within or overlaps with instant range for the corresponding compound, or when it does not fall within or overlap with instant range for the corresponding compound, it is very close to the lower end of the claimed range (present specification states in [0030] that “about X” refers to
    PNG
    media_image1.png
    23
    58
    media_image1.png
    Greyscale
of the recited value, inclusive).  Thus, Pena’s teaching renders obvious instant ranges of instant claim 15.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, supra.  Similarly, where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Thus, Pena’s teaching renders obvious instant claim 15. 
With respect to instant claims 18-26, Since Pena’s composition (as discussed above) teaches instant solid oral dosage form of claim 1 as well as instant excipients of claims 8-14 and also teaches (or renders obvious) instant amounts for abiraterone acetate and the excipients, it is the Examiner’s position that when two of Pena’s dosage forms are administered orally at substantially the same time, they will exhibit Cmax, tmax, AUClast, 
    PNG
    media_image2.png
    32
    66
    media_image2.png
    Greyscale
 and t1/2 values, which will at least overlap with instant amounts or ranges as recited in claims 18-26.  Thus, Pena’s teaching renders obvious instant claims 18-26.
With respect to instant claim 3, since Pena’s composition teaches or renders obvious instant pharmacokinetic parameters of claims 18-26, it is the Examiner’s position that Pena’s composition, when administered orally on an equivalent dose basis, would be bioequivalent to 250 mg ZYTIGATM abiraterone acetate dosage forms as recited in instant claim 3.  Therefore, Pena teaches or renders obvious instant claim 3.
With respect to instant claims 16 and 17, as discussed above, Pena teaches using excipients such as Lactose monohydrate (instant diluent), Sodium crosscarmellose (instant disintegrant), Povidone (instant binder), Sodium lauryl sulfate (instant surfactant), Colloidal silicon dioxide (instant glidant) and Magnesium stearate (instant lubricant) in its inventive composition.  Instant amounts (or ranges since present specification states in [0030] that “about X” refers to
    PNG
    media_image1.png
    23
    58
    media_image1.png
    Greyscale
of the recited value, inclusive), would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Pena renders obvious instant claims 16 and 17.
Response to Arguments
(i) With respect to instant 102(a)(1) rejection over Han’s article, applicant argues that Han does not represent a prior art to present application.  As pointed out by applicant, Han reports that the New Drug Application was filed by Janssen Biotech Inc., and the Tracy Declaration states that Janssen Biotech, Inc. (who filed the New Drug Application) did not develop information relating to the ZYTIGA™ 500 mg tablet and its dissolution profile but, rather, obtained this information from Janssen Pharmaceutica NV, another Johnson & Johnson company that employed the inventors of the instant patent application. (Tracy Declaration at Paragraphs 2-4). Applicant argues that given this, together with the fact that Han was published on May 17, 2017, which is less than one year prior to the earliest effective filing date of the present application, Han falls under the exception to prior art cited under § 102(a)(1) as defined under § 102(b)(1)(B), and does not qualify as prior at.  However, first of all, the 130(b) declaration to invoke an exception 102(b)(1)(B) involves a prior public disclosure, and the declaration has to establish that the same subject matter as that of a third party’s potential prior art disclosure was disclosed in a previous inventor-originated public disclosure (i.e., the prior public disclosure made by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor).  Such declaration must describe the subject matter disclosed with sufficient detail and particularity, provide the date of disclosure, and be accompanied by a copy of the disclosure if it was a printed publication (see MPEP 717.01(b)(1)).  On the other hand, a 130(a) declaration has to establish that the disclosure of the potential prior art subject matter was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.  So, the Tracy Declaration had to show either that the potential prior art subject matter originated with one or more members of the inventive entity or that the potential prior art subject matter was preceded by an inventor-originated disclosure of the same subject matter.  However, the Tracy Declaration does not fulfill either the 130(a) rule or the 130(b) rule because the declaration states that Janssen Biotech, Inc. obtained the information directly or indirectly from Janssen Pharmaceutica NV, the company that employed the inventors of instant application.     
(ii) With respect to instant 102(a)(1) rejection over the drug product label for ZYTIGA® (February 2018) (“ZYTIGA label”), applicant argues that this subject matter does not represent a prior art to the present application. Applicant argues that since the Tracy Declaration states that the subject matter in the ZYTIGA label had been obtained by Janssen Biotech, Inc. from the inventors’ employer, Janssen Pharmaceutica NV, the ZYTIGA label falls under the exception to prior art cited under § 102(a)(1) as defined under § 102(b)(1)(B), and does not qualify as prior at.  However, for the same reason as explained above, the Tracy Declaration does not fulfill either the 130(a) rule or the 130(b) rule because the declaration states that Janssen Biotech, Inc. obtained the information directly or indirectly from Janssen Pharmaceutica NV, the company that employed the inventors of instant application.     
 (iii) With respect to instant 102(a)(2) rejection over Tran’332, applicant argues that Tran does not represent a prior art to the present application.  Applicant argues that since Tran is assigned to Janssen Oncology Inc., which is a wholly-owned subsidiary of Johnson & Johnson and since Janssen Pharmaceutica NV, the present Applicant, is also a wholly-owned subsidiary of Johnson & Johnson, Tran and the present application were commonly owned at the time the present application was filed.  In addition, applicant argues that since Tran was published on April 11, 2019 and claims priority to a U.S. provisional application that was filed on October 11, 2017 (which is less than one year prior to the earliest effective filing date of the present application), Tran falls under the exception to prior art cited under § 102(a)(2) as defined under §102(b)(2)(C).  However, applicant has not clearly established that the subject matter of the prior art reference (Tran’332) and the claimed invention of instant application was commonly owned not later than the effective filing date of the claimed invention. See MPEP 717.02(a) which states the following:

The statement concerning common ownership should be clear and conspicuous (e.g., on a separate paper) to ensure the examiner notices the statement. For example, an attorney or agent of record receives an Office action for Application X in which all the claims are rejected based upon subject matter disclosed in Patent A (either alone or in combination with other references) wherein Patent A is only available as prior art under 35 U.S.C. 102(a)(2). In her response to the Office action, the attorney or agent of record for Application X states, in a clear and conspicuous manner, that:
"Application X and Patent A were, not later than the effective filing date of the claimed invention in Application X, owned by Company Z."

(iv) With respect to instant 102(a)(1) and 103 rejections over Pena et al (WO 2015/032873), applicant argues that there is no reason to believe that an abiraterone acetate dosage form that achieves “more than 70%” dissolution at 50 rpm will also achieve 94% dissolution at 75 rpm.  Pointing to De Maesschalck Declaration, applicant argues that the evidence indicates that a single abiraterone acetate dosage form would not be able to achieve the specified dissolution levels under both sets of test conditions (i.e., at paddle speeds of 50 rpm and 75 rpm).  The declaration shows that at a paddle speed of 75 rpm, the dissolution profile is 96% whereas at a paddle speed of 50 rpm, the dissolution profile is 88%, which according to applicant, significantly different than “a dissolution rate of more than 70%” disclosed by Pena when a paddle speed of 50 rpm was used.  Thus, applicant argues that in view of such test data, there is no reason to believe that an abiraterone dosage form that exhibits dissolution on the order of 70% after 30 minutes at 50 rpm would also exhibit 94% dissolution after 30 minutes at 75 rpm.  
However, first of all, instant feature (d) of claim 1 is not reciting “94%” but reciting “about 94%”, and instant feature (d) of claim 2 is not reciting “98%” but “about 98%”.  Secondly, Pena teaches that the unit dosage form of its invention exhibits dissolution rate of “more than 70%”, not just “70%”.  De Maesschalck Declaration shows that when the paddle speed increased from 50 rpm to 75 rpm, the dissolution of abiraterone increased from 88% to 96%: i.e., the dissolution increased by 9% when the paddle speed increased from 50 to 75 rpm.  This means that when you increase the paddle speed from 50 to 75 rpm in Pena, the dissolution rate would be more than 76.3% instead of more than 70% (since 9% increase of 70% would give 76.3%).  Applicant clearly states (in [0041] of present specification) that as long as the dissolution percentages for any given time point are within 80-110% of the stated percentages, applicant considers it to be a dosage form of present invention.  This means that instant feature (d) of claim 1 as well as instant feature (d) of claim 2 would be met by Pena’s dissolution rate of more than 76.3% (at the paddle speed of 75 rpm) because (i) 80-110% of 94% of feature (d) of claim 1 is 75-103.4%, and 80-110% of 98% of feature (d) of claim 2 is 78.4-108% and (ii) Pena’s dissolution rate of more than 76.3% (at a paddle speed of 75 rpm) would fall within the ranges of 75-103.4% and 78.4-108%.
Therefore, for the reasons explained above, instant prior art rejections still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 1, 2021